                                            Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 1 of 38




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JAMES COTTLE, et al.,                            Case No. 20-cv-03056-DMR
                                   8                      Plaintiffs,                        ORDER ON DEFENDANT'S MOTION
                                                                                             TO DISMISS THE CONSOLIDATED
                                   9               v.                                        AMENDED CLASS ACTION
                                                                                             COMPLAINT
                                  10        PLAID INC.,
                                                                                             Re: Dkt. No. 78
                                  11                      Defendant.

                                  12            This action consists of five separately-filed putative class actions in which 11 named
Northern District of California
 United States District Court




                                  13   plaintiffs allege that Defendant Plaid Inc. (“Plaid”) uses consumers’ banking login credentials to

                                  14   harvest and sell detailed financial data without their consent. The court consolidated the matters in
                                       July 2020 and Plaintiffs filed a consolidated amended class action complaint. [Docket No. 61
                                  15
                                       (“CFAC”).] Plaid now moves pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6)
                                  16
                                       to dismiss the CFAC. [Docket No. 78.] The court held a hearing on February 11, 2021. For the
                                  17
                                       following reasons, the motion is granted in part and denied in part.
                                  18
                                       I.       FACTUAL BACKGROUND
                                  19
                                                Plaintiffs make the following allegations in the CFAC: Plaid is a tech startup in the
                                  20
                                       financial technology or “fintech” industry. It provides bank “linking” and verification services for
                                  21
                                       fintech apps that consumers use to send and receive money from their financial accounts, such as
                                  22
                                       Venmo, Coinbase, Cash App, and Stripe (the “fintech apps”). CFAC ¶¶ 2, 32. Fintech apps
                                  23
                                       typically verify accounts either by making micro-deposits to a user’s account and then requiring
                                  24
                                       the user to report the amounts back to the app, or by asking a user to log in to an account directly
                                  25
                                       to confirm their status as account holder. Id. at ¶ 32.
                                  26
                                                According to Plaintiffs, consumers typically log into their banks from fintech apps via an
                                  27
                                       “OAuth” procedure. Under this procedure, the app redirects users to their bank where they log in
                                  28
                                         Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 2 of 38




                                   1   to their account, and then redirects users back to the fintech app. The bank returns a “token” that

                                   2   allows the fintech app to access the necessary bank information without giving the app access to

                                   3   the login information. Id. at ¶ 33.

                                   4           Plaid does not use a true OAuth procedure. For the first several years of Plaid’s

                                   5   operations, fintech apps collected user bank login information and passed that information to

                                   6   Plaid, which approached banks directly. Starting around 2016, Plaid implemented a new

                                   7   “Managed OAuth” system. Plaid designed the login screens in its interface to give them the look

                                   8   and feel of login screens used by individual financial institutions. According to Plaintiffs, Plaid

                                   9   fails to disclose to its users that they are not actually interfacing with their bank. This lulls users

                                  10   into a false sense of security resulting in “increased customer conversion.” Id. at ¶¶ 34-37.

                                  11           For example, when Venmo users are prompted to verify ownership of a bank account, they

                                  12   select their financial institution from a list. Users are then directed to a login screen branded with
Northern District of California
 United States District Court




                                  13   their bank’s logo and color scheme, which gives users the impression that they have been directed

                                  14   away from Venmo to interact with their own financial institution. “In reality, they have been

                                  15   directed to a connection screen designed and inserted by Plaid within the Venmo app, and their

                                  16   communications are to Plaid instead of to their . . . financial institution.” Id. at ¶ 38. On these

                                  17   bank-branded Plaid login screens, consumers enter their login information which is transmitted

                                  18   directly to Plaid, and Plaid uses the information to access their bank accounts. Id. at ¶ 39.

                                  19   Plaintiffs allege that Plaid’s use of bank logos and color schemes and its overall interface design

                                  20   “are intentionally deceptive.” Id. at ¶ 40. They further allege that Plaid designed its system to

                                  21   fool consumers into handing their login information to a third party. Id. “[A]t no time are users of

                                  22   [the fintech apps] informed that Plaid will receive and retain access to their financial institution

                                  23   account login credentials.” Id. at ¶ 66.

                                  24           Plaintiffs allege that this “scheme defies industry norms and consumers’ reasonable

                                  25   expectations” and that consumers are “left in the dark” about Plaid’s collection of banking account

                                  26   credentials. Id. at ¶¶ 42, 43. They further allege that Plaid fails to properly protect the sensitive

                                  27   information it acquires, and that it uses only a single level of encryption that “leaves login

                                  28   credentials open to interception” by malicious actors with minimal expertise. Id. at ¶ 47.
                                                                                           2
                                         Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 3 of 38




                                   1          Additionally, Plaintiffs allege that by using the accumulated consumer bank login

                                   2   information, “Plaid has collected—and now stores, analyzes, and offers to its fintech clients for

                                   3   sale—a staggering amount of consumer banking data.” Id. at ¶ 48. Once Plaid obtains the login

                                   4   information, it uses the credentials to obtain the maximum amount of data accessible to the

                                   5   consumer from the bank under the “pretense” that it has permission to do so. Id. at ¶ 49. This

                                   6   includes detailed banking information for an average of 3,700 transactions per consumer, as well

                                   7   as an average of 1,750 unique geolocations to which the transactions are mapped. Id. at ¶ 50.

                                   8   Plaid automatically updates its cache of private financial information every few hours. It also

                                   9   obtains any information available in the accounts to which it has access, including transactions,

                                  10   addresses, and contacts, as well as information about joint account holders, authorized users, and

                                  11   minor children’s related accounts. Id. at ¶¶ 55-56.

                                  12          Plaintiffs allege that Plaid routinely sells the consumer banking data it collects, including
Northern District of California
 United States District Court




                                  13   to the fintech apps who use its services. However, it fails to exercise control or oversight into how

                                  14   companies store and use the sensitive information they purchase from Plaid. Id. at ¶¶ 59-60. In

                                  15   addition, Plaid has obtained a “serious competitive advantage” by means of the data it has

                                  16   accumulated from consumers, “where developers are forced to rely upon Plaid’s technology even

                                  17   to understand their own users’ behavior.” Id. at ¶ 65.

                                  18          Plaintiffs allege that Plaid and the fintech apps conceal Plaid’s conduct from users, because

                                  19   at no time are users ever informed that Plaid receives and retains access to their financial

                                  20   institution account login credentials. According to Plaintiffs, neither Plaid nor the apps inform

                                  21   users that Plaid uses their credentials to collect information “on the scale and for the duration that

                                  22   actually occurs,” let alone that Plaid will make the information available for purchase. Id. at ¶ 66.

                                  23          The CFAC contains an illustrative example of the Plaid software in the Venmo app from

                                  24   early 2020. The largest text on the screen states, “Venmo uses Plaid to link your bank.”

                                  25   Underneath, smaller text states, “Secure: Transfer of your information is encrypted end-to-end”

                                  26   and “Private: Your credentials will never be made accessible to Venmo.” Id. at ¶¶ 67-68. At the

                                  27   bottom of the screen is a large “Continue” button. Just above the Continue button, text in the

                                  28   smallest font on the screen states, “By selecting ‘Continue’ you agree to the Plaid End User
                                                                                          3
                                           Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 4 of 38




                                   1   Privacy Policy.” According to Plaintiffs, there is no visual indication that this last statement is a

                                   2   clickable hyperlink, and it is deemphasized so that a reasonable user would not clearly recognize it

                                   3   as a hyperlink. Nothing on this or on any subsequent screen requires the user to read through the

                                   4   linked policy, indicate that the user has read the terms, or indicate acceptance of the terms.

                                   5   Nothing on this screen or on any other fintech app that uses Plaid indicates what Plaid is or what it

                                   6   does. Id. at ¶ 70.1

                                   7           Plaintiff alleges that in the unlikely event that a user actually clicked on the hyperlink, they

                                   8   would be redirected to Plaid’s lengthy privacy policy, which is inadequate and misleading and

                                   9   keeps consumers “in the dark” about Plaid’s role and conduct. Id. at ¶ 71, 76. For example, the

                                  10   privacy policy contains a statement about the various categories of information Plaid collects from

                                  11   a user’s financial accounts, such as “[i]nformation about account transactions, including amount,

                                  12   date, payee, type, quantity, price, location, involved securities, and a description of the
Northern District of California
 United States District Court




                                  13   transaction[.]” Id. at ¶ 71. Plaintiffs allege that this statement “deceives consumers who use

                                  14   Venmo into believing that it only collects information about transactions conducted using the

                                  15   Venmo app,” and “thereby conceals the fact that it collects years’ worth of transaction information

                                  16   entirely unrelated to the consumer’s use of Venmo.” Id. at ¶ 74(j). They also allege that the

                                  17   privacy policy fails to disclose essential facts about Plaid’s collection practices, including its

                                  18   collection of bank login information and use of such information to access all available private

                                  19   information from consumers’ accounts. Id. at ¶ 74(h). Plaintiffs allege that Plaid uses “a ‘fine-

                                  20   print click-through’ disclosure process that is inadequate to establish knowledge or consent to

                                  21   Plaid’s practices by consumers, even if the policy itself had fully and sufficiently disclosed Plaid’s

                                  22   true conduct (which it did not).” Id. at ¶ 74(g). They further allege that Plaid’s privacy policy

                                  23   does not comply with the Gramm-Leach-Bliley Act (“GLBA”) and California law. Id. at ¶¶ 87-

                                  24   88, 95-98.

                                  25

                                  26   1
                                         Plaintiffs allege that after this action was filed, Plaid redesigned certain aspects of its software
                                  27   incorporated in Venmo. The text linking users to Plaid’s privacy policy is now in quotes and is
                                       underlined, and acts as a button that opens a new screen displaying certain information about the
                                  28   policy. Plaintiffs allege that none of the changes “have cured the deceptive nature of” Plaid’s
                                       software. CFAC ¶¶ 72-73.
                                                                                             4
                                       Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 5 of 38




                                   1       The Named Plaintiffs are:

                                   2       •   Carrie Anderson, a citizen and resident of New Hampshire. She alleges that she signed

                                   3           up to use the Venmo app in 2019 and the Cash App app in February 2020 via her

                                   4           mobile phone and that her TD Bank financial account was linked to and verified for

                                   5           use with the apps. She also alleges that her minor child’s bank account is associated

                                   6           with her account and accessible via her own TD Bank username and password. CFAC

                                   7           ¶¶ 14, 100, 109, 110.

                                   8       •   James Cottle, a citizen and resident of California. He alleges that he signed up to use

                                   9           the Venmo app in January 2019 via his mobile phone and that his Wells Fargo Bank

                                  10           financial account was linked to and verified for use with the app. He also alleges that

                                  11           his minor child’s bank account is associated with his account and accessible with his

                                  12           own Wells Fargo Bank username and password. Id. at ¶¶ 15, 111, 119, 120.
Northern District of California
 United States District Court




                                  13       •   Rachel Curtis, a citizen and resident of Florida. She alleges that she signed up to use

                                  14           the Venmo app in April 2015 via her mobile phone and that her USAA Bank financial

                                  15           account was linked to and verified for use with the app. Id. at ¶¶ 16, 121, 129.

                                  16       •   David Evans, a citizen and resident of California. He alleges that he signed up to use

                                  17           the Venmo app in mid-2016 via his mobile phone and that his UMe Federal Credit

                                  18           Union financial account was linked to and verified for use with the app. Id. at ¶¶ 17,

                                  19           130, 139.

                                  20       •   Logan Mitchell, a citizen and resident of California. She alleges that she signed up to

                                  21           use the Venmo app in August 2015 and the Cash App app in September 2015 via her

                                  22           mobile phone and that her Chase Bank and California Coast Credit Union financial

                                  23           accounts were linked to and verified for use with the apps. Id. at ¶¶ 18, 140, 149.

                                  24       •   Alexis Mullen, a citizen and resident of Pennsylvania. She alleges that she signed up

                                  25           to use the Venmo app in March 2014 via her personal computer and that her TD Bank

                                  26           and PNC Bank financial accounts were linked to and verified for use with the app. Id.

                                  27           at ¶¶ 19, 150, 158.

                                  28       •   Jordan Sacks, a citizen and resident of the District of Columbia. He alleges that he
                                                                                     5
                                         Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 6 of 38




                                   1              signed up to use the Venmo app in June 2014 via his personal computer and that his

                                   2              Chase Bank financial account was linked to and verified for use with the app. Id. at ¶¶

                                   3              20, 159, 167.

                                   4          •   Frederick Schoeneman, a citizen and resident of California. He alleges that he signed

                                   5              up to use the Venmo app in July 2016 via his mobile phone and that his Wells Fargo

                                   6              Bank financial account was linked to and verified for use with the app. Id. at ¶¶ 21,

                                   7              168, 177.

                                   8          •   Gabriel Sotelo, a citizen and resident of California. He alleges that he signed up to use

                                   9              the Venmo app in early 2020 via his mobile phone and that his Bank of America

                                  10              financial account was linked to and verified for use with the app. Id. at ¶¶ 22, 178,

                                  11              187.

                                  12          •   Jeffrey Umali, a citizen and resident of California. He alleges that he signed up to use
Northern District of California
 United States District Court




                                  13              the Venmo app in 2015, the Cash App app in 2016, and the Coinbase app in 2017 via

                                  14              his mobile phone. He further alleges that his Chase Bank financial account was linked

                                  15              to and verified for use with all three apps. Id. at ¶¶ 23, 188, 189, 198.

                                  16          •   Nicholas Yeomelakis, a citizen and resident of Massachusetts. He alleges that he

                                  17              signed up to use the Venmo app in March 2014 via his mobile phone and that his Bank

                                  18              of America financial account was linked to and verified for use with the app. Id. at ¶¶

                                  19              24, 199, 207.

                                  20          Plaintiffs each allege that they do not recall being prompted to read any privacy policy

                                  21   from Plaid or having read any privacy policy from Plaid when they linked their financial accounts.

                                  22   They further allege that to the extent that they recall specific details of logging into their financial

                                  23   accounts in the Venmo, Cash App, and Coinbase apps, the details of logging in “are consistent

                                  24   with the discussion of Plaid’s interface” in the CFAC. Id. at ¶¶ 101, 112, 122, 131, 141, 151, 160,

                                  25   169, 179, 190, 200.

                                  26          Based on the foregoing, Plaintiffs bring the following claims against Plaid: 1) invasion of

                                  27   privacy—intrusion into private affairs; 2) violation of the Computer Fraud and Abuse Act, 18

                                  28   U.S.C. § 1030; 3) violation of the Stored Communications Act, 18 U.S.C. § 2701 et seq.; 4)
                                                                                           6
                                         Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 7 of 38




                                   1   declaratory judgment and injunctive relief; 5) unjust enrichment (quasi-contract claim for

                                   2   restitution and disgorgement); 6) violation of California’s Unfair Competition Law (“UCL”),

                                   3   California Business & Professions Code section 17200 et seq.; 7) violation of Article I, Section I

                                   4   of the California Constitution; 8) violation of the California Anti-Phishing Act of 2005, California

                                   5   Business & Professions Code section 22948 et seq.; 9) violation of California Civil Code sections

                                   6   1709 and 1710; and 10) violation of California’s Comprehensive Computer Data Access and

                                   7   Fraud Act, California Penal Code section 502.

                                   8             Plaintiffs bring the first six claims on behalf of themselves and the following “Nationwide

                                   9   Class”:

                                  10                    All natural persons in the United States whose accounts at a financial
                                                        institution were accessed by Plaid using login credentials obtained
                                  11                    through Plaid’s software incorporated in a mobile or web-based
                                                        fintech app that enables payments (including ACH payments) or other
                                  12                    money transfers, including without limitation users of Venmo,
Northern District of California




                                                        Square’s Cash App, Coinbase, and Strike, from January 1, 2013 to the
 United States District Court




                                  13                    present.
                                  14
                                       Id. at ¶ 247. In addition, Cottle, Evans, Mitchell, Schoeneman, Sotelo, and Umali bring the
                                  15
                                       seventh through tenth claims on behalf of themselves and the following “California class”:
                                  16
                                                        All natural persons in California whose accounts at a financial
                                  17                    institution were accessed by Plaid using login credentials obtained
                                                        through Plaid’s software incorporated in a mobile or web-based
                                  18                    fintech app that enables payments (including ACH payments) or other
                                                        money transfers, including without limitation users of Venmo,
                                  19                    Square’s Cash App, Coinbase, and Strike, from January 1, 2013 to the
                                                        present.
                                  20

                                  21   Id. at ¶ 248.

                                  22   II.       PROCEDURAL HISTORY
                                  23             Plaintiffs filed their original complaints in five separate lawsuits in May, June, and July

                                  24   2020. The court related the cases and subsequently consolidated them in one action, No. 20-cv-

                                  25   3056, In re Plaid Inc. Privacy Litigation, and granted the parties’ request to appoint Interim Co-

                                  26   Lead Counsel and a Steering Committee. [Docket No. 57.] Pursuant to court order, Plaintiffs

                                  27   filed the CFAC on August 5, 2020. [Docket No. 61.] Plaid now moves to dismiss the CFAC.

                                  28   [Docket No. 78.]
                                                                                            7
                                         Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 8 of 38



                                       III.      LEGAL STANDARDS
                                   1
                                                 Plaid moves to dismiss the CFAC pursuant to Federal Rules of Civil Procedure 12(b)(1)
                                   2
                                       and 12(b)(6).
                                   3
                                                        Rule 12(b)(1)
                                   4
                                                 The question of standing is “an essential and unchanging part of the case-or-controversy
                                   5
                                       requirement of Article III [of the U.S. Constitution].” Lujan v. Defenders of Wildlife, 504 U.S.
                                   6
                                       555, 560 (1992). Because standing is a jurisdictional issue, it is properly addressed under a Rule
                                   7
                                       12(b)(1) motion. Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). A court will
                                   8
                                       dismiss a party’s claim for lack of subject matter jurisdiction “only when the claim is so
                                   9
                                       insubstantial, implausible, foreclosed by prior decisions of th[e Supreme] Court, or otherwise
                                  10
                                       completely devoid of merit as not to involve a federal controversy.” Steel Co. v. Citizens for a
                                  11
                                       Better Env’t, 523 U.S. 83, 89 (1998) (citation and quotation marks omitted); see Fed. R. Civ. P.
                                  12
                                       12(b)(1). To satisfy Article III’s standing requirements, a plaintiff must show “(1) it has suffered
Northern District of California
 United States District Court




                                  13
                                       an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not conjectural
                                  14   or hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and (3)
                                  15   it is likely, as opposed to merely speculative, that the injury will be redressed by a favorable
                                  16   decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81
                                  17   (2000).
                                  18             “Where standing is raised in connection with a motion to dismiss, the court is to accept as
                                  19   true all material allegations of the complaint, and . . . construe the complaint in favor of the
                                  20   complaining party.” In re Facebook, Inc. Internet Tracking Litigation, 956 F.3d 589, 597 (9th Cir.
                                  21   2020) (quotations omitted).
                                  22
                                                        Rule 12(b)(6)
                                  23             A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in
                                  24   the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).
                                  25   When reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all
                                  26   of the factual allegations contained in the complaint,” Erickson, 551 U.S. at 94 (2007) (citation
                                  27   omitted), and may dismiss a claim “only where there is no cognizable legal theory” or there is an
                                  28   absence of “sufficient factual matter to state a facially plausible claim to relief.” Shroyer v. New
                                                                                           8
                                           Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 9 of 38




                                   1   Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft v. Iqbal, 556

                                   2   U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)) (quotation marks

                                   3   omitted). A claim has facial plausibility when a plaintiff “pleads factual content that allows the

                                   4   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                   5   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                   6   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                   7   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v. Allain, 478

                                   8   U.S. 265, 286 (1986)); see Lee v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001), overruled on

                                   9   other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                  10           As a general rule, a court may not consider “any material beyond the pleadings” when

                                  11   ruling on a Rule 12(b)(6) motion. Lee, 250 F.3d at 688 (citation and quotation marks omitted).

                                  12   However, “a court may take judicial notice of ‘matters of public record,’” id. at 689 (citing Mack
Northern District of California
 United States District Court




                                  13   v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider “documents

                                  14   whose contents are alleged in a complaint and whose authenticity no party questions, but which

                                  15   are not physically attached to the pleading,” without converting a motion to dismiss under Rule

                                  16   12(b)(6) into a motion for summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.

                                  17   1994), overruled on other grounds by Galbraith, 307 F.3d at 1125-26. The court need not accept

                                  18   as true allegations that contradict facts which may be judicially noticed. See Mullis v. U.S. Bankr.

                                  19   Court, 828 F.2d 1385, 1388 (9th Cir. 1987).

                                  20   IV.     REQUESTS FOR JUDICIAL NOTICE AND INCORPORATION BY REFERENCE
                                  21           Plaid asks the court to take judicial notice of four documents and a series of screenshots

                                  22   from the Venmo app, and to consider the same materials under the incorporation by reference

                                  23   doctrine. [Docket No. 81 (Def.’s Request for Judicial Notice, “RJN”).] Plaintiffs oppose the

                                  24   request. [Docket No. 109.] After the briefing on the motion to dismiss was complete, Plaintiffs

                                  25   moved for leave to file a supplemental RJN (Docket No. 115), to which Plaid did not file an

                                  26   opposition or response.2

                                  27
                                       2
                                  28    The parties requested and were granted leave to file oversized briefs in connection with the
                                       motion to dismiss. [Docket No. 75.] However, Plaid’s request for judicial notice consisted of a
                                                                                      9
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 10 of 38



                                                       1.      Legal Standard
                                   1
                                               A district court generally may not consider any material beyond the pleadings in ruling on
                                   2
                                       a Rule 12(b)(6) motion. Branch, 14 F.3d at 453. If “matters outside the pleading are presented to
                                   3
                                       and not excluded by the court,” the court must treat the motion as a Rule 56 motion for summary
                                   4
                                       judgment. See Fed. R. Civ. P. 12(d). “A court may, however, consider certain materials—
                                   5
                                       documents attached to the complaint, documents incorporated by reference in the complaint, or
                                   6
                                       matters of judicial notice—without converting the motion to dismiss into a motion for summary
                                   7
                                       judgment.” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). “Both of these procedures
                                   8
                                       permit district courts to consider materials outside a complaint, but each does so for different
                                   9
                                       reasons and in different ways.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir.
                                  10
                                       2018). The Ninth Circuit recently cautioned courts about the appropriate use of judicial notice and
                                  11
                                       the incorporation by reference doctrine when ruling on Rule 12(b)(6) motions:
                                  12
Northern District of California
 United States District Court




                                                       The overuse and improper application of judicial notice and the
                                  13                   incorporation-by-reference doctrine . . . can lead to unintended and
                                                       harmful results. Defendants face an alluring temptation to pile on
                                  14                   numerous documents to their motions to dismiss to undermine the
                                                       complaint, and hopefully dismiss the case at an early stage. Yet the
                                  15                   unscrupulous use of extrinsic documents to resolve competing
                                                       theories against the complaint risks premature dismissals of plausible
                                  16                   claims that may turn out to be valid after discovery. . . . If defendants
                                                       are permitted to present their own version of the facts at the pleading
                                  17                   stage—and district courts accept those facts as uncontroverted and
                                                       true—it becomes near impossible for even the most aggrieved
                                  18                   plaintiff to demonstrate a sufficiently “plausible” claim for relief.
                                                       Such undermining of the usual pleading burdens is not the purpose of
                                  19                   judicial notice or the incorporation-by-reference doctrine.
                                  20   Id. (internal citations omitted).

                                  21           Federal Rule of Evidence 201 governs judicial notice. Under Rule 201, a court may take

                                  22   judicial notice of “an adjudicative fact if it is ‘not subject to reasonable dispute.’” Id. at 999

                                  23   (quoting Fed. R. Evid. 201(b)). A fact is “not subject to reasonable dispute” if it is “generally

                                  24

                                  25   five-page brief that it filed in addition to its 38-page motion to dismiss. For their part, Plaintiffs
                                       filed a seven-page opposition to the request for judicial notice, in addition to their 45-page
                                  26   opposition to the motion to dismiss. These submissions resulted in the parties’ submissions going
                                       well beyond the already-enlarged page limits. Additionally, Plaid filed a separate four-page reply
                                  27   to Plaintiff’s opposition to the RJN (Docket No. 112) as well as a supplemental RJN in support of
                                       its reply. [Docket No. 113.] As Plaintiffs were not given the opportunity to respond to the
                                  28   supplemental RJN, the court declines to consider it. In future motions, the parties should include
                                       any argument supporting or opposing requests for judicial notice within the main briefs.
                                                                                            10
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 11 of 38




                                   1   known,” or “can be accurately and readily determined from sources whose accuracy cannot

                                   2   reasonably be questioned.” Fed. R. Evid. 201(b). While a court may take judicial notice of

                                   3   matters of public record without converting a motion to dismiss into a motion for summary

                                   4   judgment, it may not take judicial notice of disputed facts stated in public records. Lee, 250 F.3d

                                   5   at 690. “Just because [a] document itself is susceptible to judicial notice does not mean that every

                                   6   assertion of fact within that document is judicially noticeable for its truth.” Khoja, 899 F.3d at

                                   7   999. If a court takes judicial notice of a document, it must identify the specific fact or facts it is

                                   8   noticing from the document. Id.

                                   9          In contrast, the incorporation by reference doctrine is “a judicially-created doctrine that

                                  10   treats certain documents as though they are part of the complaint itself.” Id. at 1002. This is to

                                  11   prevent “plaintiffs from selecting only portions of documents that support their claims, while

                                  12   omitting portions that weaken—or doom—their claims.” Id. Incorporation by reference is
Northern District of California
 United States District Court




                                  13   appropriate “if the plaintiff refers extensively to the document or the document forms the basis of

                                  14   the plaintiff’s claim.” Id. at 1002 (quoting Ritchie, 342 F.3d at 907). However, if a document

                                  15   “merely creates a defense to the well-pled allegations in the complaint, then that document did not

                                  16   necessarily form the basis of the complaint.” Id. Further, “the mere mention of the existence of a

                                  17   document is insufficient to incorporate the contents of a document.” Id. (quoting Coto Settlement

                                  18   v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010)). The Ninth Circuit has instructed that “the

                                  19   doctrine is not a tool for defendants to short-circuit the resolution of a well-pleaded claim.” Id.

                                  20   Thus, “while a court “may assume [an incorporated document’s] contents are true for purposes of

                                  21   a motion to dismiss under Rule 12(b)(6) . . . it is improper to assume the truth of an incorporated

                                  22   document if such assumptions only serve to dispute facts stated in a well-pleaded complaint.” Id.;

                                  23   see also id. at 1014 (“The incorporation-by-reference doctrine does not override the fundamental

                                  24   rule that courts must interpret the allegations and factual disputes in favor of the plaintiff at the

                                  25   pleading stage.”).

                                  26                  2.      Plaid’s RJN
                                  27          Exhibit A to Plaid’s RJN is a copy of Plaid’s End User Privacy Policy, effective December

                                  28   30, 2019. Exhibit B is a copy of Venmo’s Privacy Policy, effective June 30, 2020. Exhibit C is a
                                                                                          11
                                           Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 12 of 38




                                   1   copy of Cash App’s Additional Cash Terms of Service—Annotated, effective April 16, 2019, and

                                   2   Exhibit D is a copy of Coinbase’s Global Privacy Policy, effective July 31, 2020. [Docket No. 79

                                   3   (Dettmer Decl., Sept. 14, 2020) ¶¶ 2-5, Exs. A-D.] Exhibit E is “a series of screenshots captured

                                   4   from the Venmo application under [attorney Ethan D. Dettmer’s] supervision on August 31, 2020”

                                   5   that he asserts “show the consumer experience when connecting a bank account to Venmo using

                                   6   Plaid Link.” Dettmer Decl. ¶ 6.

                                   7           Plaid argues that the documents are judicially noticeable under Federal Rule of Evidence

                                   8   201(b)(2) because they are “capable of accurate and ready determination by resort to sources

                                   9   whose accuracy cannot reasonably be questioned.” RJN 1. According to Plaid, Exhibits A

                                  10   through E are “publicly available” documents and images that are “not subject to reasonable

                                  11   dispute.” Id. at 4-5.

                                  12           Plaintiffs dispute the relevance of the materials. They note that the CFAC alleges that each
Northern District of California
 United States District Court




                                  13   Plaintiff signed up for the fintech apps at issue before the effective dates of the privacy policies

                                  14   and/or terms of service in those exhibits.3 Therefore, according to the allegations in the CFAC,

                                  15   Plaid first accessed Plaintiffs’ information before the effective dates of these policies. See CFAC

                                  16   ¶¶ 100, 111, 121, 130, 140, 150, 159, 168, 178, 188, 199. Similarly, Exhibit E consists of

                                  17   screenshots that purportedly document a registration process on August 31, 2020, well after Plaid

                                  18   allegedly accessed Plaintiffs’ information. Accordingly, Plaintiffs contend that the documents and

                                  19   screenshots are not relevant to this motion. They also argue that Plaid seeks to use judicial notice

                                  20   to establish purported “facts” that are in dispute; whether any version of Plaid’s privacy policy

                                  21   was disclosed to Plaintiffs and whether such disclosure would inform a reasonable consumer of

                                  22   Plaid’s alleged conduct are factual questions that are subject to debate.

                                  23           Given disputes about the meaning and relevance of these materials, the court declines to

                                  24   take judicial notice of Exhibits A through E. See Khoja, 899 F.3d at 1000 (“[i]t is improper to

                                  25   judicially notice a [document] when the substance of the [document] is subject to varying

                                  26
                                  27   3
                                        The court notes that there is one exception: the CFAC alleges that Anderson signed up to use the
                                  28   Cash App app in February 2020, which was after the April 16, 2019 effective date of the Cash
                                       App terms of service. CFAC ¶ 100. This does not change the outcome of Plaid’s RJN.
                                                                                        12
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 13 of 38




                                   1   interpretations, and there is a reasonable dispute as to what the [document] establishes.” (internal

                                   2   quotation marks and citation omitted)).

                                   3          Plaid also contends that the court should consider Exhibits A through E under the

                                   4   incorporation by reference doctrine. As to Exhibit A, Plaid’s privacy policy, Plaid argues that

                                   5   Plaintiffs’ claims “depend on the contents of the privacy policy.” RJN 3. With respect to Exhibits

                                   6   B, C, and D, Plaid asserts that although Plaintiffs claim to have used Venmo, Cash App, and

                                   7   Coinbase, they “conspicuously omit their knowledge of [the apps’]” policies and disclosures that

                                   8   “undermine their complaint.” Id. at 3-4. Finally, as to the screenshots in Exhibit E, Plaid

                                   9   contends that Plaintiffs include a “subset” of these screenshots of the consumer experience when

                                  10   linking a bank account to Venmo using Plaid’s software, and argues that “[t]he complete set of

                                  11   screenshots” refutes Plaintiffs’ allegations that they would not have connected their bank accounts

                                  12   to Venmo had they known of Plaid’s role. Id. at 5.
Northern District of California
 United States District Court




                                  13          The court denies Plaid’s request to consider Exhibits A through E under the incorporation

                                  14   by reference doctrine. Incorporation by reference is appropriate “if the plaintiff refers extensively

                                  15   to the document or the document forms the basis of the plaintiff’s claim.” Khoja, 899 F.3d at

                                  16   1002 (quotation omitted). The CFAC does not refer extensively to Plaid’s privacy policies, and

                                  17   those policies are not the primary driver behind Plaintiffs’ claims. Rather, Plaintiffs’ statutory and

                                  18   common law claims are based on Plaid’s alleged practices of deceptively obtaining consumers’

                                  19   banking credentials and using those credentials to improperly harvest and sell their private

                                  20   information. Plaid’s privacy policies “create[ ] a defense” to these allegations, a defense that

                                  21   Plaintiffs expressly dispute in the CFAC. See Khoja, 899 F.3d at 1002 (if a document “merely

                                  22   creates a defense to the well-pled allegations in the complaint, then that document did not

                                  23   necessarily form the basis of the complaint.”); CFAC ¶ 74 (alleging that the means by which Plaid

                                  24   discloses its privacy policy is “inadequate to establish knowledge or consent to Plaid’s practices”

                                  25   and that Plaid’s privacy policy does not “fully and sufficiently disclose[ ] Plaid’s true conduct.”).

                                  26   The sufficiency of Plaid’s privacy policy is a key disputed issue in this case. Resolution of that

                                  27   issue is inappropriate at this stage. See id. at 1003 (noting that its admonition that “it is improper

                                  28   to assume the truth of an incorporated document if such assumptions only serve to dispute facts
                                                                                         13
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 14 of 38




                                   1   stated in a well-pleaded complaint” is “consistent with the prohibition against resolving factual

                                   2   disputes at the pleading stage.”).

                                   3          Finally, incorporation by reference is inappropriate because Plaintiffs dispute the relevance

                                   4   of these materials as well as their authenticity. Opp’n to RJN 6. Coto Settlement v. Eisenberg,

                                   5   593 F.3d 1031, 1038 (9th Cir. 2010) (incorporation by reference may be used where the complaint

                                   6   necessarily relies upon a document or the contents of the document are alleged in a complaint, the

                                   7   document’s authenticity is not in question and there are no disputed issues as to the document’s

                                   8   relevance.”). As discussed above, the CFAF alleges violations that arose before the effective date

                                   9   of the materials contained in the exhibits.

                                  10                  3.      Plaintiffs’ RJN
                                  11          On December 28, 2020, after the briefing on the motion to dismiss was complete, Plaintiffs

                                  12   moved for leave to file a supplemental RJN. They ask the court to take judicial notice of a
Northern District of California
 United States District Court




                                  13   complaint filed by The PNC Financial Services Group, Inc. (“PNC”) against Plaid on December

                                  14   21, 2020 in the United States District Court, Western District of Pennsylvania. Pls.’ RJN Ex. A

                                  15   (The PNC Financial Services Group, Inc. v. Plaid Inc., No. 2:20-cv-1977 (filed on Dec. 21, 2020),

                                  16   “PNC Complaint”). Plaid did not file an opposition or response.

                                  17          The unopposed request is granted. Federal courts may “take notice of proceedings in other

                                  18   courts, both within and without the federal judicial system, if those proceedings have a direct

                                  19   relation to the matters at issue.” U.S. ex rel Robinson Rancheria Citizens Council v. Borneo, Inc.,

                                  20   971 F.2d 244, 248 (9th Cir. 1992). In its lawsuit, PNC alleges that Plaid “has sought to obtain

                                  21   trust and consumer confidence from consumers by intentionally designing user interfaces to

                                  22   misleadingly suggest that Plaid was affiliated or associated with, or sponsored by, PNC.” It

                                  23   further alleges that Plaid did so “to mislead consumers into believing they are entering their

                                  24   sensitive personal and financial information in PNC’s trusted and secure platform” or a platform

                                  25   associated with PNC in order to “persuade consumers to provide Plaid the consumer’s sensitive

                                  26   financial information.” PNC Compl. ¶¶ 4, 6.

                                  27          The court concludes that judicial notice of the Western District of Pennsylvania proceeding

                                  28   is appropriate here. Plaintiff Mullen alleges that her accounts at PNC were linked to Venmo
                                                                                        14
                                           Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 15 of 38




                                   1   through Plaid, CFAC ¶ 158, and the CFAC alleges that banks, including PNC, have objected to

                                   2   Plaid’s alleged practices and taken steps to prevent Plaid from accessing its banking customers’

                                   3   information for Venmo and other apps. Id. at ¶¶ 78-81. Additionally, Plaid argues that the

                                   4   allegation in the CFAC that it acted “without obtaining the approval or authority” of the financial

                                   5   institutions is unsupported and should be disregarded. Mot. 34 (citing CFAC ¶ 353). PNC’s

                                   6   allegations are relevant to Plaintiff’s response to that claim. Accordingly, the court takes judicial

                                   7   notice of the PNC Complaint.

                                   8   V.      DISCUSSION
                                   9           Plaid moves to dismiss the CFAC on several grounds. It argues that 1) Plaintiffs lack

                                  10   standing under Article III; 2) most of Plaintiffs’ claims are time-barred; 3) Plaintiffs’ equitable

                                  11   claims fail because they have adequate legal remedies; and 4) Plaintiffs’ claims fail as a matter of

                                  12   law. Additionally, Plaid argues that Plaintiffs’ claims fail because they do not allege that they
Northern District of California
 United States District Court




                                  13   used Plaid to link their bank accounts to the fintech apps.4 The court addresses this argument first

                                  14   before turning to the others.

                                  15              Whether Plaintiffs Sufficiently Allege That They Linked Their Accounts Through
                                                  Plaid
                                  16
                                               According to Plaid, Plaintiffs fail to allege that they actually linked their financial accounts
                                  17
                                       to the fintech apps using Plaid. Instead, Plaintiffs allege only that they “signed up to use” certain
                                  18
                                       apps that allow users to link their financial accounts through Plaid. See, e.g., CFAC ¶ 100. Plaid
                                  19
                                       argues that Plaintiffs therefore cannot proceed with their claims because they have “not implicated
                                  20
                                       Plaid in the conduct they complain of.” Mot. 7-8.
                                  21
                                               Plaid’s argument is not persuasive. Plaintiffs allege that they are “App users who linked
                                  22
                                       their financial accounts using Plaid’s software integrated with the” fintech apps. CFAC ¶ 99.
                                  23
                                       They also allege facts that describe how their bank accounts were linked to the apps in a manner
                                  24

                                  25

                                  26
                                       4
                                         Plaid also argues that its privacy policy clearly discloses its “data-processing practices,” that the
                                       policy “makes clear that Plaid does ‘not sell or rent personal information’ that it collects,” and that
                                  27   consumers connecting their financial accounts through Plaid “learn about Plaid’s role and its
                                       Privacy Policy.” Mot. 7. These arguments rely upon materials outside the CFAC that the court
                                  28   has declined to consider for purposes of adjudicating this motion. Accordingly, the court does not
                                       reach them.
                                                                                          15
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 16 of 38




                                   1   consistent with Plaid’s procedure. For example, Anderson alleges that when she signed up to use

                                   2   Venmo and Cash App, she logged into her bank account when prompted by the apps. See, e.g.,

                                   3   CFAC ¶¶ 102, 104. Each of the named Plaintiffs makes similar allegations. Id. at ¶¶ 113, 115,

                                   4   123, 125, 132, 134, 142, 144, 152, 154, 161, 163, 170, 172, 180, 182, 191, 193, 201, 203. They

                                   5   also allege that to the extent that they recall specific details of logging into their accounts in the

                                   6   apps, the details of logging in “are consistent with the discussion of Plaid’s interface” in the

                                   7   CFAC. Id. at ¶¶ 101, 112, 122, 131, 141, 151, 160, 169, 179, 190, 200. The CFAC also alleges

                                   8   the existence of an alternative to link a bank account without Plaid’s involvement, describing a

                                   9   different process involving micro-deposits to a user’s account where the user must report the

                                  10   amounts back to the app. Id. at ¶ 32. None of the Plaintiffs allege that they verified their accounts

                                  11   using this process. The court concludes that the allegations in the CFAC are sufficient to support

                                  12   the inference that Plaintiffs linked their financial accounts to the fintech apps using Plaid.
Northern District of California
 United States District Court




                                  13                   Whether Plaintiffs Have Established Standing
                                  14           To satisfy Article III’s standing requirements, a plaintiff must show “(1) it has suffered an

                                  15   ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not conjectural or

                                  16   hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and (3) it is

                                  17   likely, as opposed to merely speculative, that the injury will be redressed by a favorable decision.”

                                  18   Friends of the Earth, 528 U.S. at 180-81.

                                  19           Plaid argues that Plaintiffs lack Article III standing to pursue their claims because they

                                  20   have failed to sufficiently plead an injury-in-fact, causation, and redressability.

                                  21                   1. Injury-in-Fact

                                  22           Plaid argues that Plaintiffs allege only legally insufficient, hypothetical harms that are not

                                  23   concrete, actual, or imminent. Mot. 8-14. “To establish an injury in fact, a plaintiff must show

                                  24   that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

                                  25   particularized.’” In re Facebook, 956 F.3d at 597 (quoting Spokeo v. Robins, 136 S. Ct. 1540,

                                  26   1548 (2016)). “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal and

                                  27   individual way.’” Spokeo, 136 S. Ct. at 1548. It must also be “concrete.” Id. A concrete injury is

                                  28   one that “actually exist[s]”; that is, it must be “real, and not abstract,” but it need not be tangible.

                                                                                          16
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 17 of 38




                                   1   Id. at 1548-49 (quotation marks and citations omitted).

                                   2          Plaintiffs argue that they have standing because each of their claims relates to Plaid’s

                                   3   alleged invasion of their privacy rights. The court agrees. “A right to privacy ‘encompass[es] the

                                   4   individual’s control of information concerning his or her person.” In re Facebook, 956 F.3d at

                                   5   598 (quoting Eichenberger v. ESPN, Inc., 876 F.3d 979, 983 (9th Cir. 2017)). The Ninth Circuit

                                   6   has held that the disclosure of sensitive private information constitutes a “concrete and

                                   7   particularized” injury for purposes of Article III where plaintiffs “sufficiently allege[ ] a clear

                                   8   invasion of the historically recognized right to privacy.” In re Facebook, 956 F.3d at 598-99.

                                   9   Such allegations are sufficient even in the absence of allegations of additional, tangible harm. In

                                  10   re Facebook, Inc., Consumer Privacy User Profile Litig., 402 F. Supp. 3d 767, 784-85 (N.D. Cal.

                                  11   2019) (collecting cases, holding that allegation that plaintiffs’ “sensitive information was

                                  12   disseminated to third parties in violation of their privacy” was sufficient, by itself, to confer
Northern District of California
 United States District Court




                                  13   standing, even where no theft or hack of the information occurred and the “sensitive information”

                                  14   did not include social security or credit card numbers).

                                  15          Here, Plaintiffs have sufficiently alleged an invasion of their privacy rights and

                                  16   corresponding harm. The CFAC alleges that Plaid embeds its software into fintech apps, and that

                                  17   when users seek to link their financial accounts to the apps, Plaid’s software presents them with

                                  18   login screens that look like those used by their individual financial institutions. However, Plaid

                                  19   does not disclose to users that they are interfacing with Plaid rather than their banks. Once

                                  20   deceived, users provide their login information which is transmitted directly to Plaid, and Plaid

                                  21   uses the information to access their bank accounts. The CFAC further alleges that Plaid makes no

                                  22   effort to meaningfully disclose how it operates and deemphasizes the link to its privacy policy

                                  23   which Plaintiffs allege is itself substantively inadequate. Finally, Plaid uses the login information

                                  24   to obtain all available data about the users from their financial institutions, regardless of whether it

                                  25   relates to the fintech apps’ money-transfer purposes. This includes information that shows users’

                                  26   “healthcare, educational, social, transportation, childcare, political, saving, budgeting, dining,

                                  27   entertainment, and other habits,” along with corresponding geolocations. Plaid then sells this

                                  28   personal data to third parties. See CFAC ¶ 50. These allegations are sufficient to allege that
                                                                                          17
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 18 of 38




                                   1   Plaid’s data collection practices “would cause harm or a material risk of harm to [Plaintiffs’]

                                   2   interest in controlling their personal information.” See In re Facebook, 956 F.3d at 599.

                                   3           Plaid argues that Plaintiffs cannot establish standing under In re Facebook because

                                   4   Plaintiffs intended to provide their chosen fintech apps with access to their data which defeats

                                   5   their claim of unauthorized access. Plaid also asserts that Plaintiffs had the opportunity to control

                                   6   or prevent the purported “unauthorized” access of their private information by connecting without

                                   7   Plaid or disconnecting their accounts from the apps. Mot. 13. In other words, Plaid contends that

                                   8   Plaintiffs consented to, or were informed of and failed to try to stop Plaid’s data collection

                                   9   practices. To begin with, this ignores the allegations in the CFAC that Plaintiffs were unaware of,

                                  10   and did not consent to, Plaid’s practices. See CFAC ¶ 74(g). Moreover, this argument goes to the

                                  11   merits of Plaintiffs’ claims, but the question of standing is “distinct from the merits.” Maya v.

                                  12   Centex Corp., 658 F.3d 1060, 1068 (9th Cir. 2011); see also In re Facebook, Inc., Consumer
Northern District of California
 United States District Court




                                  13   Privacy, 402 F. Supp. 3d at 788 (“in virtually every privacy case, consent will be part of the merits

                                  14   inquiry. Because courts presume success on the merits when evaluating standing, these are not

                                  15   standing issues in privacy cases.”).

                                  16           Finally, Plaid argues that the express disclosures in its privacy policy defeat Plaintiffs’

                                  17   invasion of privacy allegations. Mot. 13. This argument rests on materials outside the CFAC that

                                  18   the court cannot consider. As discussed above, it also presents a merits issue that does not defeat

                                  19   standing.

                                  20                   2.      Causal Connection Between Plaintiffs’ Injury and Plaid’s Conduct
                                  21           Plaid argues that Plaintiffs have failed to allege that Plaid caused them injury. In order to

                                  22   establish “a causal connection between the injury and the conduct complained of—the injury has

                                  23   to be fairly . . . trace[able] to the challenged action of the defendant, and not . . . th[e] result [of]

                                  24   the independent action of some third party not before the court.” Lujan, 504 U.S. at 560 (internal

                                  25   quotation marks and citation omitted).

                                  26           Plaid’s sole argument is that the CFAC does not allege that Plaintiffs linked their accounts

                                  27   to the fintech apps using Plaid, and that as a result, they have not alleged that Plaid caused harm.

                                  28   Mot. 14. As discussed above, the allegations in the CFAC are sufficient on this point.
                                                                                           18
                                           Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 19 of 38




                                   1   Accordingly, Plaintiffs have sufficiently alleged a causal connection between the claimed injury

                                   2   and Plaid’s alleged conduct.

                                   3                   3.      Redressability
                                   4           Plaid asserts that Plaintiffs fail to plead how their injuries are “likely to be redressed by a

                                   5   favorable decision,” and that any relief would provide only “psychic satisfaction,” which is an

                                   6   unacceptable Article III remedy. Mot. 14-15 (quoting Steel, 523 U.S. at 107). The court

                                   7   disagrees. Unlike the plaintiff in Steel, which sought civil penalties that were payable to the

                                   8   United States Treasury as well as declaratory relief that the Supreme Court deemed “worthless,”

                                   9   523 U.S. at 106, Plaintiffs seek damages and injunctive relief, among other remedies. See Jewel v.

                                  10   Nat’l Sec. Agency, 673 F.3d 902, 912 (9th Cir. 2011) (holding that “[t]here [was] no real question

                                  11   about redressability” where the plaintiff sought the available remedies of an injunction and

                                  12   damages). Moreover, “the Ninth Circuit has repeatedly explained that intangible privacy injuries
Northern District of California
 United States District Court




                                  13   can be redressed in the federal courts.” In re Facebook, Inc., Consumer Privacy, 402 F. Supp. 3d

                                  14   at 784. Therefore, Plaintiffs have satisfied the third prong of the Article III standing requirement.

                                  15           In sum, Plaid’s motion to dismiss the CFAC based on lack of Article III standing is denied.

                                  16                   Whether Plaintiffs’ Claims are Time-Barred
                                  17           Plaid next argues that the “vast majority” of Plaintiffs’ claims are barred by the applicable

                                  18   statutes of limitation.5 Plaid contends that Plaintiffs’ claims accrued when they signed up to use

                                  19   the fintech apps; it provides a bullet-pointed list of time-barred claims based on a chart in

                                  20   counsel’s supporting declaration. Mot. 15; Dettmer Decl. ¶ 7.

                                  21           Defendant provides no analysis of the timeliness of Plaintiffs’ claims. It merely cites a

                                  22   California Supreme Court opinion in a products liability case holding that “[g]enerally speaking, a

                                  23   cause of action accrues at ‘the time when the cause of action is complete with all of its elements.’”

                                  24   See Mot. 15 (quoting Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 806 (2005)). It is not

                                  25   the court’s job to make Plaid’s arguments for it. In the absence of a more fulsome argument, the

                                  26
                                  27   5
                                        For purposes of this motion, Plaid concedes that certain claims are not time-barred. Mot. 15
                                  28   n.12.

                                                                                          19
                                           Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 20 of 38




                                   1   court denies Plaid’s motion to dismiss any of Plaintiffs’ claims as untimely. See also Fox, 35 Cal.

                                   2   4th at 810 (holding that “[r]esolution of the statute of limitations issue is normally a question of

                                   3   fact.”).

                                   4                     Whether Plaintiffs May Bring Equitable Claims
                                   5              Plaid argues that the equitable claims for declaratory judgment, injunctive relief, unjust

                                   6   enrichment and unfair competition are barred because Plaintiffs have an adequate remedy at law.6

                                   7   Plaintiffs do not oppose Plaid’s motion to dismiss their declaratory judgment and injunctive relief

                                   8   claim on the basis that it is not a standalone claim for relief. Opp’n 19 n.19. The court dismisses

                                   9   that claim with prejudice. Therefore, only Plaintiffs’ unjust enrichment and UCL claims are at

                                  10   issue with respect to this argument.

                                  11              Plaid asserts that these claims should be dismissed because Plaintiffs seek damages that

                                  12   would compensate them for all harms they allegedly suffered and do not claim that such damages
Northern District of California
 United States District Court




                                  13   are inadequate. Mot. 17. In support, it cites a string of cases dismissing similar claims at the

                                  14   pleading stage where the plaintiffs alleged other claims that present an adequate legal remedy. See

                                  15   id. (citations omitted). However, other courts in this district have denied motions to dismiss

                                  16   equitable claims because plaintiffs may pursue alternative remedies at the pleading stage. See,

                                  17   e.g., Adkins v. Comcast Corp., No. 16-CV-05969-VC, 2017 WL 3491973, at *3 (N.D. Cal. Aug. 1,

                                  18   2017) (stating that the court “is aware of no basis in California or federal law for prohibiting the

                                  19   plaintiffs from pursuing their equitable claims in the alternative to legal remedies at the pleadings

                                  20   stage”); Aberin v. Am. Honda Motor Co., Inc., No. 16-CV-04384-JST, 2018 WL 1473085, at *9

                                  21   (N.D. Cal. Mar. 26, 2018) (finding that there is “no bar to the pursuit of alternative remedies at the

                                  22   pleadings stage”); Marshall v. Danone US, Inc., 402 F. Supp. 3d 831, 834 (N.D. Cal. 2019)

                                  23   (stating “the Adkins and Aberin approach appears more consistent with ordinary pleading

                                  24   principles” and denying motion to dismiss claims seeking only equitable relief, including UCL

                                  25   claim). The court agrees with the reasoning of these cases and denies the motion to dismiss

                                  26
                                  27
                                       6
                                         Plaid originally moved to dismiss Plaintiffs’ equitable claims and remedies. Mot. 16-17. It
                                       clarifies in its reply that it “only seeks the dismissal of Plaintiffs’ equitable claims, not all
                                  28   equitable remedies Plaintiffs may pursue through their legal claims.” Reply 11 n.7. Plaid
                                       therefore withdraws its request that the court dismiss Plaintiffs’ equitable remedies. Id.
                                                                                           20
                                           Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 21 of 38




                                   1   Plaintiffs’ unjust enrichment and UCL claims on the pleadings.

                                   2                  Whether Plaintiffs Have Adequately Alleged Their Claims
                                   3                  1. UCL
                                   4           Plaintiffs’ sixth claim is for violation of the UCL.7 The UCL prohibits any “unlawful,

                                   5   unfair or fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200. “Because

                                   6   Business and Professions Code section 17200 is written in the disjunctive, it establishes three

                                   7   varieties of unfair competition—acts or practices which are unlawful, or unfair, or fraudulent.”

                                   8   Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999). A UCL

                                   9   claim may only be brought by “a person who has suffered injury in fact and has lost money or

                                  10   property as a result of the unfair competition.” Cal. Bus. & Prof. Code § 17204. Therefore, to

                                  11   satisfy the UCL’s standing requirements, a plaintiff must “demonstrate some form of economic

                                  12   injury,” such as surrendering more or acquiring less in an transaction, having a present or future
Northern District of California
 United States District Court




                                  13   property interest diminished, being deprived of money or property, or entering into a transaction

                                  14   costing money or property that would otherwise have been unnecessary. Kwikset Corp. v.

                                  15   Superior Court, 51 Cal. 4th 310, 323 (2011).

                                  16           Plaid argues that the UCL claim must be dismissed because Plaintiffs have not alleged that

                                  17   they lost money or property as a result of its alleged conduct. Plaintiffs’ brief offers two theories:

                                  18   first, they argue that they suffered economic injury “in the form of lost indemnity rights that

                                  19   existed when Plaintiffs’ data was held at their banks.” Opp’n 23. This is based on the allegation

                                  20   that as a result of Plaid’s conduct, Plaintiffs lost “valuable indemnity rights” that they possess

                                  21   under federal regulations which limit consumers’ liability for unauthorized transfers. CFAC ¶¶

                                  22   215-216. According to the CFAC, banks have taken the position that “the provision of login

                                  23   credentials may be construed as a grant of ‘authority’ to conduct funds transfers” and thus they are

                                  24   not liable for unauthorized transfers. Id. at ¶¶ 217-219. Plaintiffs allege that in light of the banks’

                                  25   stance, Plaid’s collection and use of consumers’ bank login information “deprive[s] those

                                  26   consumers of rights to be indemnified and reimbursed for the amount of” unauthorized transfers.

                                  27
                                       7
                                  28     The court discusses the sufficiency of the claims in the order in which the parties addressed them
                                       in their briefs.
                                                                                         21
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 22 of 38




                                   1   Id. at ¶ 221. Notably, the CFAC does not allege that any unauthorized transfers or fraudulent

                                   2   charges have taken place, let alone that banks have refused to indemnify users. This theory of

                                   3   economic damage is insufficient to establish a UCL claim because it is “hypothetical and

                                   4   conjectural” and not “concrete and particularized” and “actual or imminent.” See Van Patten v.

                                   5   Vertical Fitness Grp., LLC, 847 F.3d 1037, 1049 (9th Cir. 2017) (holding that theory of economic

                                   6   injury for UCL based on eventual future price increases for unlimited text messaging service was

                                   7   “hypothetical and conjectural”).

                                   8          Plaintiffs’ second theory fares no better. They highlight the allegations that “they would

                                   9   not have connected their bank accounts to the Apps the way they did . . . if they had known the

                                  10   truth about Plaid’s role and its practices.” Opp’n 23. Although Plaintiffs do not explain this

                                  11   argument in any detail, it appears to be based on the statement in Kwikset that a plaintiff may show

                                  12   an economic injury where they were “required to enter into a transaction, costing money or
Northern District of California
 United States District Court




                                  13   property, that would otherwise have been unnecessary.” See 51 Cal. 4th at 323. That theory does

                                  14   not work here because Plaintiffs do not allege that they paid any money to Plaid for its services.

                                  15   See, e.g., In re Facebook, Inc., Consumer Privacy, 402 F. Supp. 3d at 804 (noting “the plaintiffs

                                  16   here do not allege that they paid any premiums (or any money at all) to Facebook to potentially

                                  17   give rise to standing under California law” for purposes of UCL claim and dismissing claim for

                                  18   failure to allege “lost money or property”); Wesch v. Yodlee, Inc., No. 20-cv-05991-SK, 2021 WL

                                  19   1399291, at *6 (N.D. Cal. Feb. 16, 2021) (holding that the plaintiffs had not alleged that they

                                  20   “surrender[ed] more or acquir[ed] less in a transaction than they otherwise would have” for

                                  21   purposes of UCL standing where they had not paid money to the defendant).

                                  22          At the hearing, Plaintiffs offered an additional theory of economic injury: the loss of the

                                  23   inherent value of their personal data. [Docket No. 123 (Feb. 11, 2021 Hr’g Tr.) at 19-20.] They

                                  24   cite In re Marriott International, Inc., Customer Data Security Breach Litigation, 440 F. Supp. 3d

                                  25   447, 461-62 (D. Md. 2020). Marriott is readily distinguishable. It held that the loss of property

                                  26   value in personal identifying information in connection with a data breach was sufficient to

                                  27   establish injury-in-fact for purposes of constitutional standing; it did not consider whether that loss

                                  28   constituted economic injury for purposes of the UCL. Moreover, the Ninth Circuit has rejected a
                                                                                         22
                                           Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 23 of 38




                                   1   similar theory in an unpublished decision. In In re Facebook Privacy Litig., 572 Fed. Appx. 494,

                                   2   494 (9th Cir. 2014), the court held that the loss of sales value of personal information disclosed by

                                   3   a defendant was sufficient to “to show the element of damages” for breach of contract and fraud

                                   4   claims. At the same time, it affirmed the dismissal of the plaintiffs’ UCL claim “because plaintiffs

                                   5   failed to allege that they ‘lost money or property as a result of the unfair competition.’” Id. (citing

                                   6   Cal. Bus. & Prof. Code § 17204)); see also Adkins v. Facebook, Inc., No. C 18-05982 WHA, 2019

                                   7   WL 3767455, at *3 (N.D. Cal. Aug. 9, 2019) (noting that the Ninth Circuit rejected the theory that

                                   8   the “lost value of [the plaintiff’s] personal information” establishes standing under the UCL in In

                                   9   re Facebook Privacy Litigation and denying leave to amend based on that theory).8

                                  10           Plaintiffs offer no other theory of economic injury. The court concludes that Plaintiffs’

                                  11   UCL claim must be dismissed based on their failure to allege that they lost money or property as a

                                  12   result of Plaid’s alleged conduct.9
Northern District of California
 United States District Court




                                  13                  2.      Computer Fraud and Abuse Act and Comprehensive Computer Data
                                                              Access and Fraud Act
                                  14
                                               Plaintiffs’ second and tenth claims are for violation of the federal Computer Fraud and
                                  15
                                       Abuse Act (“CFAA”) and its California corollary, the Comprehensive Computer Data Access and
                                  16
                                       Fraud Act (“CDAFA”).
                                  17
                                                              a.      CFAA
                                  18
                                               “The CFAA prohibits a number of different computer crimes, the majority of which
                                  19
                                       involve accessing computers without authorization or in excess of authorization, and then taking
                                  20
                                       specified forbidden actions, ranging from obtaining information to damaging a computer or
                                  21
                                       computer data.” Synopsys, Inc. v. Ubiquiti Networks, Inc., 313 F. Supp. 3d 1056, 1069 (N.D. Cal.
                                  22
                                       2018) (quoting LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1130-31 (9th Cir. 2009)). “[T]he
                                  23

                                  24   8
                                        Plaintiffs filed a statement of the recent decision in Calhoun v. Google, 20-cv-05146-LHK, 2021
                                  25   WL 1056532, at *22 (N.D. Cal. Mar. 17, 2021) (finding that plaintiffs had adequately alleged
                                       economic injury for a UCL claim based on the loss of value of personal information). [Docket
                                  26   No. 124.] This court disagrees with the holding in Calhoun. It rests on four cases that address
                                       Article III standing, which is different from UCL standing.
                                  27   9
                                        As Plaintiffs have not sufficiently alleged an economic injury for purposes of the UCL claim, the
                                  28   court need not reach Plaid’s remaining UCL arguments.

                                                                                         23
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 24 of 38




                                   1   CFAA is ‘an anti-hacking statute,’ not ‘an expansive misappropriation statute.’” Andrews v.

                                   2   Sirius XM Radio Inc., 932 F.3d 1253, 1263 (9th Cir. 2019). Plaintiffs allege violations of six

                                   3   subsections of the CFAA. CFAC ¶¶ 273-296.

                                   4          Plaid moves to dismiss the CFAA claims on several grounds. One argument is that

                                   5   Plaintiffs have not alleged facts supporting the requisite “damage or loss.” In order to bring a civil

                                   6   action under the CFAA, a person must “suffer[ ] damage or loss by reason of a violation” of the

                                   7   statute. 18 U.S.C. §§ 1030(g). Specifically, Plaintiffs must allege “loss to 1 or more persons

                                   8   during any 1-year period . . . aggregating at least $5,000 in value.” 18 U.S.C. §§ 1030(g);

                                   9   1030(c)(4)(A)(i)(I).10 “The term ‘loss’ means any reasonable cost to any victim, including the cost

                                  10   of responding to an offense, conducting a damage assessment, and restoring the data, program,

                                  11   system, or information to its condition prior to the offense, and any revenue lost, cost incurred, or

                                  12   other consequential damages incurred because of interruption of service.” 18 U.S.C. §
Northern District of California
 United States District Court




                                  13   1030(e)(11). The CFAA defines “damage” as “any impairment to the integrity or availability of

                                  14   data, a program, a system, or information.” 18 U.S.C. § 1030(e)(8). “Thus, while ‘damage’

                                  15   covers harm to data and information, ‘loss’ refers to monetary harms sustained by the plaintiff.”

                                  16   NovelPoster v. Javitch Canfield Grp., 140 F. Supp. 3d 954, 961 (N.D. Cal. 2014). The Ninth

                                  17   Circuit has held that “[t]he statute’s ‘loss’ definition—with its references to damage assessments,

                                  18   data restoration, and interruption of service—clearly limits its focus to harms caused by computer

                                  19   intrusions, not general injuries unrelated to the hacking itself.” Andrews, 932 F.3d at 1263.

                                  20          Plaintiffs argue that they have pleaded the requisite elements of these claims, “including

                                  21   losses of at least $5,000 during a one-year period,” based on the “lost value of their

                                  22   indemnification rights.” Opp’n 27-28; see CFAC ¶ 297 (alleging losses in the amount of $5,000

                                  23   during a one-year period). According to Plaintiffs, this sum is an aggregation across class

                                  24   members to meet the $5,000 minimum. Plaintiffs do not offer any authority to support that a bare

                                  25   allegation of lost indemnification rights, without facts supporting that a financial institution has

                                  26
                                  27   10
                                         The CFAA provides other methods of establishing “damage or loss” to support a civil action,
                                  28   none of which apply here. See 18 U.S.C. § 1030(c)(4)(A)(i)(II-V).

                                                                                         24
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 25 of 38




                                   1   actually refused to indemnify any Plaintiff, is a “loss” within the meaning of the CFAA. See

                                   2   Opp’n 28. For the reasons discussed above in connection with Plaintiffs’ UCL claim, the court

                                   3   finds that an allegation about the potential loss of indemnification rights is insufficient to plead the

                                   4   requisite loss under the CFAA because it is speculative.

                                   5           At the hearing, Plaintiffs offered several additional theories of loss for purposes of the

                                   6   CFAA: “the loss of the . . . right to control [Plaintiffs’] own data”; the “loss of the value of that

                                   7   data” after Plaid allegedly sold it; and the loss of protection over the data after Plaid allegedly

                                   8   removed it from a secure environment, including the increased risk of identity theft resulting from

                                   9   removing the data from a secure environment. Hr’g Tr. 28-29, 34-35; see CFAC ¶¶ 225-235. As

                                  10   to the first, the CFAC alleges only that “Plaintiffs and Class members suffered loss of use and

                                  11   control to Plaid of their own sensitive financial information, property which has value to them.”

                                  12   CFAC ¶ 228. Plaintiffs do not explain how to value the alleged “loss of use and control” of their
Northern District of California
 United States District Court




                                  13   financial information and offer no authority that such a loss is cognizable for purposes of the

                                  14   CFAA.

                                  15           The second theory Plaintiffs offered at the hearing is that the loss under the CFAA is the

                                  16   value of Plaintiffs’ financial information. The CFAC alleges that Plaintiffs’ sensitive financial

                                  17   information has “significant present financial value” and “significant future financial value,” given

                                  18   that “Plaid has built a very successful business . . . of selling that information” and that it “plans to

                                  19   pivot and focus on monetizing that information . . .” CFAC ¶¶ 229-230 (emphasis removed).

                                  20   According to Plaintiffs, they “suffered harm when Plaid took their property, sold it, and put it to

                                  21   use for present and future monetization in other forms, for its own enrichment.” Id. at ¶ 231. The

                                  22   Ninth Circuit’s decision in Andrews forecloses this theory. In Andrews, the plaintiff asserted loss

                                  23   under the CFAA as the denial of profits that might have been received “from commodifying the

                                  24   personal information that [the defendant] allegedly obtained through unlawful means.” 932 F.3d

                                  25   at 1262. The plaintiff argued that because the defendant “allegedly ‘stole the personal information

                                  26   without compensating [him], he lost the value of that information and the opportunity to sell it,’”

                                  27   and that his claim satisfied the CFAA’s $5000 threshold by virtue of the number of individuals in

                                  28   the putative class from whom the defendant obtained “valuable personal information.” Id. The
                                                                                          25
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 26 of 38




                                   1   Ninth Circuit rejected Plaintiff’s theory, stating that the CFAA’s “narrow [statutory] conception of

                                   2   ‘loss’ . . . does not include a provision that aligns with [plaintiff’s] theory.” Id.; see also id. at

                                   3   1263 (noting that “any theory of loss must conform to the limited parameters of the CFAA’s

                                   4   definition.”).

                                   5             Finally, Plaintiffs contend that Plaid’s actions have resulted in “diminished value of

                                   6   [Plaintiffs’] rights to protection of their banking data” after Plaid removed the information from

                                   7   the banks’ “trusted, secure environment,” as well as loss due to the corresponding increased risk of

                                   8   identity theft and fraud to Plaintiffs after Plaid removed their data from a secure environment.

                                   9   CFAC ¶¶ 225, 232. However, the CFAC does not allege that any Plaintiff has suffered an actual,

                                  10   concrete loss as a result of losing “protection of their banking data,” or that any Plaintiff has

                                  11   experienced identity theft or fraud resulting from Plaid’s removal of their financial data from a

                                  12   secure banking environment. It also does not allege that any Plaintiff has incurred loss associated
Northern District of California
 United States District Court




                                  13   with taking steps to prevent identity theft or fraud. The court concludes that these allegations are

                                  14   insufficient to plead loss under the CFAA because they are entirely speculative.

                                  15             In sum, the court concludes that the CFAC fails to plead cognizable loss of at least $5,000

                                  16   in value. Accordingly, the CFAA claims are dismissed.11

                                  17                            b.      CDAFA
                                  18             The CDAFA “prohibits certain computer-based conduct such as ‘[k]nowingly and without

                                  19   permission access[ing] or caus[ing] to be accessed any computer, computer system, or computer

                                  20   network.’” Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1217 (N.D. Cal. 2014) (quoting Cal.

                                  21   Penal Code § 502(c)(7)). Plaintiffs allege violations of seven subsections of the CDAFA. CFAC

                                  22   ¶¶ 369-375.12

                                  23

                                  24
                                       11
                                         Given the court’s conclusion that Plaintiffs have not satisfied the damage or loss elements of
                                       these claims, it does not reach Plaid’s remaining arguments in favor of dismissal of these claims.
                                  25   12
                                            The provisions at issue hold liable any person who:
                                  26
                                                 (1) Knowingly accesses and without permission alters, damages, deletes,
                                  27             destroys, or otherwise uses any data, computer, computer system, or
                                                 computer network in order to either (A) devise or execute any scheme or
                                  28             artifice to defraud, deceive, or extort, or (B) wrongfully control or obtain
                                                 money, property, or data.
                                                                                           26
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 27 of 38




                                   1          As with the CFAA claims, Plaid argues that Plaintiffs lack standing to bring claims under

                                   2   the CDAFA because they have not alleged the requisite “damage or loss.” The CDAFA provides

                                   3   that only an individual who has “suffer[ed] damage or loss by reason of a violation” of the statute

                                   4   may bring a civil action “for compensatory damages and injunctive relief or other equitable

                                   5   relief.” Cal. Penal Code § 502(e)(1). The CDAFA permits recovery of “[c]ompensatory damages

                                   6   [that] include any expenditure reasonably and necessarily incurred by the owner or lessee to verify

                                   7   that a computer system, computer network, computer program, or data was or was not altered,

                                   8   damaged, or deleted by the access.” Id. Unlike the CFAA, the CDAFA does not define “damage”

                                   9   or “loss,” and does not contain a specific monetary threshold for loss related to violations of the

                                  10   statute. See Facebook, Inc. v. Power Ventures, Inc., No. C 08-05780 JW, 2010 WL 3291750, at

                                  11   *4 (N.D. Cal. July 20, 2010).

                                  12          Plaintiffs argue that they have suffered “damage or loss” under CDAFA in the form of “the
Northern District of California
 United States District Court




                                  13   lost value of their indemnification rights.” As with their CFAA claims, they offer no authority

                                  14   that the potential loss of the right to indemnification without more is sufficient to support a

                                  15

                                  16
                                              (2) Knowingly accesses and without permission takes, copies, or makes use
                                  17          of any data from a computer, computer system, or computer network, or takes
                                              or copies any supporting documentation, whether existing or residing internal
                                  18          or external to a computer, computer system, or computer network.
                                              (3) Knowingly and without permission uses or causes to be used computer services.
                                  19

                                  20          (4) Knowingly accesses and without permission adds, alters, damages,
                                              deletes, or destroys any data, computer software, or computer programs
                                  21          which reside or exist internal or external to a computer, computer system, or
                                              computer network.
                                  22
                                              ...
                                  23
                                              (6) Knowingly and without permission provides or assists in providing a
                                  24          means of accessing a computer, computer system, or computer network in
                                              violation of this section.
                                  25
                                              (7) Knowingly and without permission accesses or causes to be accessed any
                                  26          computer, computer system, or computer network.

                                  27          (8) Knowingly introduces any computer contaminant into any computer,
                                              computer system, or computer network.
                                  28   Cal. Penal Code § 502(c).
                                                                                         27
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 28 of 38




                                   1   CDAFA claim. See Opp’n 28. The CFAC does not plead facts supporting actual damage or loss

                                   2   to Plaintiffs as a result of Plaid’s alleged CDAFA violations. See, e.g., Facebook, Inc., 2010 WL

                                   3   3291750, at *4-5 (holding that facts that plaintiff “expended resources to stop [defendant] from

                                   4   committing acts” that allegedly constituted CDAFA violations were sufficient to demonstrate that

                                   5   plaintiff “has suffered some damage or loss” to establish standing to bring suit under Section

                                   6   502(e)). Additionally, Plaintiffs offer no support for their theories that the loss of the right to

                                   7   control their own data, the loss of the value of their data, and the loss of the right to protection of

                                   8   the data, as discussed above, is “damage or loss” within the meaning of the CDAFA. See, e.g.,

                                   9   Nowak v. Xapo, Inc., No. 5:20-cv-03643-BLF, 2020 WL 6822888, at *4-5 (N.D. Cal. Nov. 20,

                                  10   2020) (dismissing CDAFA claim based on loss of value of stolen cryptocurrency in part because

                                  11   the nature of the loss was not cognizable under CDAFA).

                                  12           Given the CFAC’s failure to plead that Plaintiffs have suffered “damage or loss” due to the
Northern District of California
 United States District Court




                                  13   alleged Section 502 violations, the court dismisses the CDAFA claims.13

                                  14                   3.      Stored Communications Act
                                  15           Plaintiffs’ third claim is for violation of the Stored Communications Act, or “SCA.” The

                                  16   SCA allows a plaintiff to bring an action against anyone who “(1) intentionally accesses without

                                  17   authorization a facility through which an electronic communication service is provided; or (2)

                                  18   intentionally exceeds an authorization to access that facility . . . and thereby obtains, alters, or

                                  19   prevents authorized access to a wire or electronic communication while it is in electronic storage.”

                                  20   18 U.S.C. § 2701(a). The Ninth Circuit has explained that “[l]ike the tort of trespass, the [SCA]

                                  21   protects individuals’ privacy and proprietary interests. . . . Just as trespass protects those who rent

                                  22   space from a commercial storage facility to hold sensitive documents, . . . the Act protects users

                                  23   whose electronic communications are in electronic storage with an ISP or other electronic

                                  24   communications facility.” Theofel v. Farey-Jones, 359 F.3d 1066, 1072-73 (9th Cir. 2004)

                                  25   (internal citations omitted).

                                  26           The CFAC alleges SCA claims for unlawful access under section 2701(a)(1) and for

                                  27

                                  28
                                       13
                                         As Plaintiffs have not sufficiently pleaded “damage or loss by reason of a violation” of Section
                                       502, it does not reach Plaid’s other arguments in favor of dismissal of these claims.
                                                                                        28
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 29 of 38




                                   1   exceeding authorization under section 2701(a)(2). CFAC ¶¶ 307-308. In order to state a claim

                                   2   under either provision, Plaintiffs must allege that Plaid “(1) gained unauthorized access to a

                                   3   ‘facility’ where it (2) accessed an electronic communication in ‘electronic storage.’” In re

                                   4   Facebook, 956 F.3d at 608 (quoting 18 U.S.C. § 2701(a)). The term “electronic communication”

                                   5   means

                                   6                  any transfer of signs, signals, writing, images, sounds, data, or
                                                      intelligence of any nature transmitted in whole or in part by a wire,
                                   7                  radio, electromagnetic, photoelectronic or photooptical system that
                                                      affects interstate or foreign commerce, but does not include--
                                   8
                                                      (A) any wire or oral communication;
                                   9
                                                      (B) any communication made through a tone-only paging device;
                                  10
                                                      (C) any communication from a tracking device (as defined in section
                                  11                  3117 of this title); or
                                  12                  (D) electronic funds transfer information stored by a financial
Northern District of California
 United States District Court




                                                      institution in a communications system used for the electronic storage
                                  13                  and transfer of funds[.]
                                  14   18 U.S.C. §§ 2711(1), 2510(12). The term “electronic storage” means

                                  15                  (A) any temporary, intermediate storage of a wire or electronic
                                                      communication incidental to the electronic transmission thereof; and
                                  16
                                                      (B) any storage of such communication by an electronic
                                  17                  communication service for purposes of backup protection of such
                                                      communication[.]
                                  18
                                  19   18 U.S.C. §§ 2711(1), 2510(17). The SCA does not define the term “facility.” See In re

                                  20   Facebook, 956 F.3d at 608, 609 n.10 (declining to decide whether “personal computers, web

                                  21   browsers, and browser managed files are ‘facilities,’ through which electronic communications

                                  22   service providers operate”).

                                  23           Plaintiffs’ SCA claims are pleaded as follows:

                                  24                  Plaid violated 18 U.S.C. § 2701(a)(1) when it intentionally accessed
                                                      Plaintiffs’ and Class members’ financial institutions and their systems
                                  25                  and databases without authorization, and thereby obtained access to
                                                      the contents of Plaintiffs’ and Class members’ electronic
                                  26                  communications while those communications were in electronic
                                                      storage on such systems. Plaid’s access to the banks’ computer
                                  27                  systems was not authorized by Plaintiffs or the financial institutions.
                                  28                  Plaid’s access to these facilities was achieved through subterfuge.
                                                                                        29
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 30 of 38



                                                      Insofar as Plaid obtained purported authorization for its conduct, Plaid
                                   1                  exceeded any such authorization by collecting, aggregating, selling,
                                                      and divulging the contents of Plaintiffs’ and Class members’
                                   2                  electronic banking communications that were unrelated to the
                                                      purpose for which Plaintiffs used the Participating Apps. 18 U.S.C. §
                                   3                  2701(a)(2). Plaid acquired communications far in excess of any
                                                      information necessary to the Participating Apps for which account
                                   4                  verification and linking were undertaken.
                                   5   CFAC ¶¶ 307, 308. Plaintiffs assert that the SCA “facilities” are each of the financial institutions

                                   6   that are linked with the fintech apps. Each financial institution “provides its users with the ability

                                   7   to send and receive electronic communications, including, inter alia, images, data, queries,

                                   8   messages, notifications, statements, forms, updates, and intelligence regarding the financial

                                   9   institutions . . . as well as about customers’ individual accounts and activities.” Id. at ¶ 302.

                                  10   Further, they allege that “Plaintiffs’ and Class members’ financial institution[s] store the

                                  11   communications alleged herein in their respective systems and databases and on their respective

                                  12   servers . . . for purposes of backup protection of such electronic communications.” Id. at ¶¶ 303,
Northern District of California
 United States District Court




                                  13   305.

                                  14          Plaid argues that Plaintiffs cannot state claims under the SCA for three reasons: 1) their

                                  15   financial institutions are not “facilities” under the SCA; 2) Plaintiffs have not sufficiently alleged

                                  16   that Plaid accessed an “electronic communication” under section 2701(a); and 3) Plaintiffs have

                                  17   not plausibly alleged that Plaid accessed an electronic communication “while it [was] in electronic

                                  18   storage.” Mot. 29-30.

                                  19          First, Plaid argues that a financial institution is not “a facility through which an electronic

                                  20   communication service is provided” under section 2701(a), citing Central Bank & Trust v. Smith,

                                  21   215 F. Supp. 3d 1226, 1235 (D. Wyo. 2016) (holding that a bank was “not a facility under the

                                  22   [SCA]” because it was not “an internet service provider or analogous to one”). As noted, neither

                                  23   the SCA nor the Ninth Circuit have defined the term “facility through which an electronic

                                  24   communication service is provided.” In In re Facebook, the Ninth Circuit observed that “the text

                                  25   and legislative history of the SCA demonstrate that its 1986 enactment was driven by

                                  26   congressional desire to protect third-party entities that stored information on behalf of users.” 956

                                  27   F.3d at 609 (citing Hately v. Watts, 917 F.3d 770, 782 (4th Cir. 2019) (Congress enacted the SCA

                                  28   to “protect against potential intrusions on individual privacy arising from illicit access to ‘stored
                                                                                         30
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 31 of 38




                                   1   communications in remote computing operations and large data banks that stored e-mails”)).

                                   2   Since its enactment, “the SCA has typically only been found to apply in cases involving a

                                   3   centralized data-management entity; for instance, to protect servers that stored emails for

                                   4   significant periods of time between their being sent and their recipients’ reading them.” In re

                                   5   Facebook, 956 F.3d at 609; see also Theofel, 359 F.3d at 1072-73 (the SCA “protects users whose

                                   6   electronic communications are in electronic storage with an ISP or other electronic

                                   7   communications facility”); In re DoubleClick Inc. Privacy Litig., 154 F. Supp. 2d 497, 512

                                   8   (S.D.N.Y. 2001) (discussing legislative history and concluding that “Congress’ intent was to

                                   9   protect communications held in interim storage by electronic communication service providers”).

                                  10   One court in this district has noted that “uncontroversial examples of facilities that provide

                                  11   electronic communications services” include “the computer systems of an email provider, a

                                  12   bulletin board system, or an ISP.” In re iPhone Application Litig., 844 F. Supp. 2d 1040, 1057
Northern District of California
 United States District Court




                                  13   (N.D. Cal. 2012) (holding that iOS devices such as iPhones are not “facilities” under the SCA).

                                  14          Plaintiffs do not address In re Facebook’s discussion of the SCA or its legislative history.

                                  15   They cite an out-of-circuit case holding that Facebook’s server is a facility under the SCA where

                                  16   the plaintiff alleged that “Facebook provides its users with the ability to send and receive

                                  17   electronic messages.” Opp’n 36 (citing Decoursey v. Sherwin-Williams Co., No. 19-02198-DDC-

                                  18   GEB, 2020 WL 1812266, at *6 (D. Kan. Apr. 9, 2020)). Building on Decoursey, Plaintiffs argue

                                  19   that their financial institutions are analogous to Facebook’s server because the banks

                                  20   “communicate information about [Plaintiffs’] financial affairs . . .” Opp’n 36; CFAC ¶ 302. The

                                  21   fact that an entity communicates electronically with its customers does not mean that it “provides

                                  22   an electronic communication service,” and Plaintiffs offer no authority to support their sweepingly

                                  23   broad position. See Crowley v. CyberSource Corp., 166 F. Supp. 2d 1263, 1270-72 (N.D. Cal.

                                  24   2001) (holding that “Amazon’s own computer system” does not provide an electronic

                                  25   communications service and is not a “facility” under the SCA). Plaintiffs’ argument that their

                                  26   financial institutions meet the SCA definition of “facility through which an electronic

                                  27   communication service is provided” is unsupported as well as inconsistent with the purpose of the

                                  28   SCA. This is fatal to the SCA claim.
                                                                                         31
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 32 of 38




                                   1          Additionally, the CFAC does not plausibly allege that Plaid accessed an electronic

                                   2   communication while it was “in electronic storage.” Plaintiffs allege that the communications at

                                   3   issue were in electronic storage because they were stored “for purposes of backup protection of

                                   4   such electronic communications.” CFAC ¶ 305; see 18 U.S.C. § 2510(17)(B). They assert that

                                   5   “[f]inancial institutions necessarily store historical communications regarding a customer’s past

                                   6   banking activities, historical direct messages, and other communications so that they may be

                                   7   accessed by consumers[.]” CFAC ¶ 305. However, data is considered stored “for purposes of

                                   8   backup protection” only if there is some other version of the data that is being backed up, which

                                   9   the CFAC does not allege. See Cline v. Reetz-Laiolo, 329 F. Supp. 3d 1000, 1044-46 (N.D. Cal.

                                  10   2018) (holding § 2510(17)(B) was inapplicable to emails “because there is no other version of the

                                  11   email that is being backed up”) (citing Theofel, 359 F.3d at 1077 (“A remote computing service

                                  12   might be the only place a user stores his messages; in that case, the messages are not stored for
Northern District of California
 United States District Court




                                  13   backup purposes” under § 2510(17)(B))); see also Gonzales v. Uber Techs., Inc., 305 F. Supp. 3d

                                  14   1078, 1088 (N.D. Cal. 2018) (dismissing SCA claim for failure to plausibly allege that

                                  15   communications stored on servers was “backup information”). In the absence of allegations that

                                  16   Plaintiffs’ financial institutions store their “electronic banking communications” for the purpose of

                                  17   providing backup protection, the CFAC does not allege that Plaid accessed an electronic

                                  18   communication while it was “in electronic storage.”

                                  19          While the “in electronic storage” defect could potentially be addressed through

                                  20   amendment, the allegations regarding an SCA “facility” cannot. Accordingly, the SCA claim is

                                  21   dismissed.14

                                  22                  4.      Invasion of Privacy—Intrusion into Private Affairs and Article I,
                                                              Section I of the California Constitution
                                  23
                                              The parties combined their discussion of Plaintiffs’ first claim for invasion of privacy—
                                  24
                                       intrusion into private affairs and seventh claim for violation of the California Constitution’s right
                                  25

                                  26
                                       14
                                  27     As the court finds that Plaintiffs have not adequately alleged that their financial institutions are
                                       “facilities” or that Plaid accessed their communications while they were in “electronic storage,” it
                                  28   does not reach Plaid’s remaining argument in favor of dismissal of this claim.

                                                                                         32
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 33 of 38




                                   1   to privacy. Accordingly, the court analyzes them together.

                                   2          To state a claim for intrusion, a plaintiff must allege (1) that the defendant “intentionally

                                   3   intrude[d] into a place, conversation, or matter as to which the plaintiff had a reasonable

                                   4   expectation of privacy” and (2) that the intrusion “occur[red] in a manner highly offensive to a

                                   5   reasonable person.” Hernandez v. Hillsdale, 47 Cal. 4th 272, 286 (2009). To state a claim for

                                   6   invasion of privacy under the California Constitution, a plaintiff must allege (1) “possess[ion] of a

                                   7   legally protected privacy interest”; (2) a reasonable expectation of privacy; and (3) “that the

                                   8   intrusion is so serious in ‘nature, scope, and actual or potential impact as to constitute an egregious

                                   9   breach of the social norms.” Id. at 287 (quoting Hill v. Nat’l Collegiate Athletic Ass’n, 7 Cal.4th

                                  10   1, 35, 36-37 (1994)). “Because of the similarity of the tests, courts consider the claims together

                                  11   and ask whether: (1) there exists a reasonable expectation of privacy, and (2) the intrusion was

                                  12   highly offensive.” In re Facebook, 956 F.3d at 601.
Northern District of California
 United States District Court




                                  13          Plaid again argues that Plaintiffs cannot plausibly allege a reasonable expectation of

                                  14   privacy because they chose to link their accounts to the fintech apps and Plaid’s privacy policy

                                  15   discloses the information it collects. It notes that Plaintiffs have never taken action to stop “the

                                  16   alleged invasion” by disconnecting their accounts or asking Plaid to delete their data. Mot. 31.

                                  17   Plaid further argues that Plaintiffs’ allegations do not show an “egregious breach of the social

                                  18   norms.” Id. at 32.

                                  19          Plaid’s positions are not persuasive. As discussed above, the question of whether Plaintiffs

                                  20   consented to Plaid’s collection of their personal information is a key factual dispute to be decided

                                  21   on the merits rather than a Rule 12 motion. Whether Plaid’s alleged conduct “could highly offend

                                  22   a reasonable individual,” is also “an issue that cannot be resolved at the pleading stage.” In re

                                  23   Facebook, 956 F.3d at 606. Plaintiffs have adequately stated claims for intrusion and violation of

                                  24   the California Constitution’s right to privacy. See In re Facebook, Inc., Consumer Privacy, 402 F.

                                  25   Supp. 3d at 797 (holding that “plaintiffs have adequately alleged that they suffered an egregious

                                  26   invasion of their privacy when Facebook gave app developers and business partners their sensitive

                                  27   information on a widespread basis.”).

                                  28
                                                                                         33
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 34 of 38



                                                      5.      California’s Anti-Phishing Act of 2005
                                   1
                                              Plaintiffs’ eighth claim is for violation of California’s Anti-Phishing Act of 2005. That
                                   2
                                       statute makes it unlawful for “any person, by means of a Web page, electronic mail message, or
                                   3
                                       otherwise through use of the Internet, to solicit, request, or take any action to induce another
                                   4
                                       person to provide identifying information by representing itself to be a business without the
                                   5
                                       authority or approval of the business.” Cal. Bus. & Prof. Code § 22948.2. “Identifying
                                   6
                                       information” includes “[b]ank account number,” “[p]ersonal identification number (PIN),”
                                   7
                                       “[a]ccount password,” and “[a]ny other piece of information that can be used to access an
                                   8
                                       individual’s financial accounts or to obtain goods or services.” Cal. Bus. & Prof. Code §
                                   9
                                       22948.1(b). “An individual who is adversely affected by a violation of Section 22948.2 may bring
                                  10
                                       an action . . . against a person who has directly violated Section 22948.2.” Cal. Bus. & Prof. Code
                                  11
                                       § 22948.3(a)(2).
                                  12
Northern District of California




                                              According to Plaid, Plaintiffs have not stated a plausible section 22948.2 claim because
 United States District Court




                                  13
                                       “[t]his law does not apply to Plaid—which provides valuable services to end users at their request
                                  14
                                       and with their permission.” Mot. 33. Plaid contends that the law’s intent is to criminalize
                                  15
                                       phishing, which involves using fraudulent emails or websites to trick consumers into providing
                                  16
                                       personal information to what appear to be legitimate companies and then using that information to
                                  17
                                       facilitate identity theft and other crimes. It argues that Plaintiffs cannot plausibly allege that Plaid
                                  18
                                       is not a “legitimate” company, that Plaid tricked Plaintiffs into disclosing their information, or that
                                  19
                                       Plaintiffs were harmed. Id. at 33-34.
                                  20
                                              Neither side cites any cases analyzing section 22948.2 or setting forth the elements of a
                                  21
                                       claim under that statute, and the court’s own research yielded none. However, the court finds that
                                  22
                                       Plaintiffs have sufficiently alleged a violation of the Anti-Phishing Act based on the plain
                                  23
                                       language of the statute, which makes it unlawful to “take any action to induce another person to
                                  24
                                       provide identifying information by representing itself to be a business without the authority or
                                  25
                                       approval of the business.” Specifically, Plaintiffs assert that Plaid used the internet to induce
                                  26
                                       Plaintiffs to provide their financial account credentials by representing itself to be Plaintiffs’
                                  27
                                       financial institutions, including by using banks’ logos and color schemes, and that this was done
                                  28
                                                                                          34
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 35 of 38




                                   1   without the institutions’ authority or approval. CFAC ¶¶ 35, 37-41, 74. They also allege that they

                                   2   were “adversely affected” by Plaid’s actions because Plaid obtained their identifying information

                                   3   through deceit and used that information to access their sensitive information. Id. at ¶ 354.

                                   4          Plaid argues that Plaintiffs must allege that Plaid acted with the goal of facilitating identity

                                   5   theft, but the statute imposes no such requirement. Plaid also contends that the allegation that

                                   6   Plaid acted without the approval or authority of the financial institutions is unsupported. Mot. 34

                                   7   (citing CFAC ¶ 353). This is inaccurate. The CFAC alleges that banks have voiced concerns

                                   8   about the actions of data aggregators like Plaid and that some banks, including PNC bank, have

                                   9   taken action to prevent Plaid from accessing their banking customers’ information for Venmo and

                                  10   other apps. CFAC ¶¶ 78-81. Moreover, Plaid’s assertion that it acted with the financial

                                  11   institutions’ approval is directly contradicted by the allegations in the December 21, 2020 PNC

                                  12   Complaint, in which PNC alleges that Plaid “has sought to obtain trust and consumer confidence
Northern District of California
 United States District Court




                                  13   from consumers by intentionally designing user interfaces to misleadingly suggest that Plaid was

                                  14   affiliated or associated with, or sponsored by, PNC” and brings claims for trademark

                                  15   counterfeiting, trademark infringement, false advertising, false designation of origin, and unfair

                                  16   competition. PNC Compl. ¶¶ 4, 44-55.

                                  17          The court concludes that Plaintiffs have stated a claim under section 22948.2.

                                  18                  6.      California Civil Code sections 1709 and 1710
                                  19          Plaintiffs’ ninth claim is for violation of California Civil Code sections 1709 and 1710

                                  20   (deceit). Section 1709 provides that “[o]ne who willfully deceives another with intent to induce

                                  21   him to alter his position to his injury or risk, is liable for any damage which he thereby suffers.”

                                  22   Cal. Civ. Code § 1709. Section 1710 defines “deceit” as

                                  23                  1. The suggestion, as a fact, of that which is not true, by one who does
                                                      not believe it to be true;
                                  24
                                                      2. The assertion, as a fact, of that which is not true, by one who has
                                  25                  no reasonable ground for believing it to be true;
                                  26                  3. The suppression of a fact, by one who is bound to disclose it, or
                                                      who gives information of other facts which are likely to mislead for
                                  27                  want of communication of that fact; or,
                                  28                  4. A promise, made without any intention of performing it.
                                                                                         35
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 36 of 38




                                   1   Cal. Civ. Code § 1710. Plaintiffs allege that Plaid “engaged in deceit by intentionally concealing

                                   2   and failing to disclose its true nature and conduct to consumers.” CFAC ¶ 360.

                                   3          “[T]he elements of an action for fraud and deceit based on concealment are: (1) the

                                   4   defendant must have concealed or suppressed a material fact, (2) the defendant must have been

                                   5   under a duty to disclose the fact to the plaintiff, (3) the defendant must have intentionally

                                   6   concealed or suppressed the fact with the intent to defraud the plaintiff, (4) the plaintiff must have

                                   7   been unaware of the fact and would not have acted as he did if he had known of the concealed or

                                   8   suppressed fact, and (5) as a result of the concealment or suppression of the fact, the plaintiff must

                                   9   have sustained damage.” Tenet Healthsystem Desert, Inc. v. Blue Cross of California, 245 Cal.

                                  10   App. 4th 821, 844 (2016) (discussing a claim for fraud based on suppression of facts under Cal.

                                  11   Civ. Code § 1710(3)). As to the second element, “[w]here . . . the transactions do not involve

                                  12   fiduciary or confidential relationships, a duty to disclose arises when:
Northern District of California
 United States District Court




                                  13                  (1) the defendant makes representations but does not disclose facts
                                                      which materially qualify the facts disclosed, or which render his
                                  14                  disclosure likely to mislead; (2) the facts are known or accessible only
                                                      to defendant, and defendant knows they are not known to or
                                  15                  reasonably discoverable by the plaintiff; [or] (3) the defendant
                                                      actively conceals discovery from the plaintiff.
                                  16
                                       Lewis v. Google LLC, 461 F. Supp. 3d 938, 960 (N.D. Cal. 2020) (quoting Tenet, 245 Cal. App.
                                  17
                                       4th at 844).
                                  18
                                              Plaid first points to Plaintiffs’ failure to plead elements one and three of the five-part
                                  19
                                       standard articulated in Tenet. It argues that Plaintiffs cannot plausibly allege concealment of a
                                  20
                                       material fact or that Plaid intentionally concealed any fact with an intent to defraud due to the
                                  21
                                       disclosures in its privacy policy. For the reasons discussed above, Plaid cannot challenge
                                  22
                                       Plaintiffs’ allegations about its misleading statements, actions, omissions, and nondisclosures by
                                  23
                                       pointing to its privacy policy because its meaning and applicability are in dispute.
                                  24
                                              Next, Plaid asserts that Plaintiffs cannot allege a duty to disclose because there is no
                                  25
                                       fiduciary relationship between the parties. Mot. 35. However, as noted above, a duty to disclose
                                  26
                                       may arise in a non-fiduciary relationship under three circumstances, including where “the
                                  27
                                       defendant makes representations but does not disclose facts which materially qualify the facts
                                  28
                                                                                         36
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 37 of 38




                                   1   disclosed, or which render his disclosure likely to mislead.” See Tenet, 245 Cal. App. 4th at 844.

                                   2   Plaintiffs allege that they were involved in transactions in which Plaid displayed screens that made

                                   3   it appear as if Plaintiffs were providing information to their financial institutions. Plaintiffs further

                                   4   allege that Plaid failed to adequately disclose to Plaintiffs that they were actually providing their

                                   5   login information to Plaid. These allegations are sufficient to plead that Plaid owed a duty to

                                   6   disclose the true facts about its actions to Plaintiffs.

                                   7           Plaid next argues that Plaintiffs fail to plead reasonable reliance because they do not allege

                                   8   that they saw any statements made by Plaid, let alone that they justifiably relied on such

                                   9   statements. This ignores that Plaintiffs’ deceit claim is premised on an omission, namely, that

                                  10   Plaid failed to disclose certain information that it should have disclosed. “To prove reliance on an

                                  11   omission, a plaintiff must show that the defendant’s nondisclosure was an immediate cause of the

                                  12   plaintiff’s injury-producing conduct.” Sloan v. Gen. Motors LLC, 287 F. Supp. 3d 840, 873 (N.D.
Northern District of California
 United States District Court




                                  13   Cal. 2018) (quotation marks and citation omitted). “One way to do so is by simply proving that,

                                  14   had the omitted information been disclosed, one would have been aware of it and behaved

                                  15   differently.” Id. (quotation marks and citation omitted). This “can be presumed, or at least

                                  16   inferred, when the omission is material.” Id. at 874 (quotation omitted). “A misrepresentation is

                                  17   judged to be ‘material’ if ‘a reasonable man would attach importance to its existence or

                                  18   nonexistence in determining his choice of action in the transaction in question,’ and as such

                                  19   materiality is generally a question of fact.” In re Tobacco II Cases, 46 Cal. 4th 298, 327 (2009)

                                  20   (internal citations omitted). Here, Plaintiffs have alleged that had they known of Plaid’s existence,

                                  21   role, and practices they would not have connected their financial accounts to the fintech apps the

                                  22   way they did. CFAC ¶¶ 105, 116, 126, 135, 145, 155, 164, 173, 183, 194, 204. The court finds

                                  23   that these allegations are sufficient to plead reasonable reliance.

                                  24           Finally, Plaid argues that Plaintiffs fail to allege damage as required under section 1709,

                                  25   referring back to its argument that Plaintiffs lack Article III standing. Mot. 36 (citing Mot. 8-12).

                                  26   As discussed above, the court finds that Plaintiffs have sufficiently alleged injury-in-fact.

                                  27           In sum, the court finds that Plaintiffs have adequately stated a claim for deceit under

                                  28   California Civil Code section 1709 and 1710.
                                                                                           37
                                        Case 4:20-cv-03056-DMR Document 125 Filed 04/30/21 Page 38 of 38



                                                      7.       Unjust Enrichment
                                   1
                                              Plaintiffs’ fifth claim is for unjust enrichment. “[I]n California, there is not a standalone
                                   2
                                       cause of action for ‘unjust enrichment,’ which is synonymous with ‘restitution.’” Astiana v. Hain
                                   3
                                       Celestial Grp., Inc., 783 F.3d 753, 762 (9th Cir. 2015) (citations omitted). “When a plaintiff
                                   4
                                       alleges unjust enrichment, a court may construe the cause of action as a quasi-contract claim
                                   5
                                       seeking restitution.” Id. (quotation marks and citation omitted).
                                   6
                                              Plaid argues that even if the court construes the claim as a quasi-contract claim for
                                   7
                                       restitution, the claim fails because Plaintiffs have not pleaded “an actionable misrepresentation or
                                   8
                                       omission.” Mot. 37. As discussed above, the court concludes that Plaintiffs have adequately
                                   9
                                       stated a claim for deceit. Accordingly, the motion to dismiss the unjust enrichment claim, which
                                  10
                                       the court construes as a quasi-contract claim seeking restitution, is denied.
                                  11
                                       VI.    CONCLUSION
                                  12
Northern District of California




                                              For the foregoing reasons, Plaid’s motion to dismiss the CFAC is granted in part and
 United States District Court




                                  13
                                       denied in part. Plaintiffs’ claim for declaratory and injunctive relief, as well as their claims under
                                  14
                                       the SCA, UCL, CFAA and CDAFA are dismissed with prejudice. Plaintiffs amended their
                                  15   complaint once already. At the hearing, the court gave Plaintiffs the opportunity to articulate any
                                  16   other facts that could cure the pleading defects, and this order addresses those facts. Therefore,
                                  17   further amendment would be futile. See Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d
                                  18   1189, 1196 (9th Cir. 2013) (“Denial of leave to amend is not an abuse of discretion where the

                                  19   district court could reasonably conclude that further amendment would be futile.”).

                                                                                                               ISTRIC
                                  20
                                                                                                          TES D      TC
                                  21          IT IS SO ORDERED.                                         TA
                                                                                                                               O
                                                                                                   S




                                                                                                                                U
                                                                                                  ED




                                                                                                                                 RT




                                       Dated: April 30, 2021
                                                                                                                   D
                                                                                                             RDERE
                                  22
                                                                                              UNIT




                                                                                                       S O O
                                  23                                                             IT IS
                                                                                         ______________________________________
                                                                                                                                       R NIA




                                                                                                          Donna M. Ryu
                                  24                                                              United States Magistrate Judge
                                                                                                                         M. Ryu
                                                                                              NO




                                                                                                                onna
                                                                                                        Judge D
                                                                                                                                       FO




                                  25
                                                                                               RT




                                                                                                                                   LI




                                  26                                                                   ER
                                                                                                  H




                                                                                                                               A




                                                                                                            N                      C
                                  27                                                                            D IS T IC T   OF
                                                                                                                      R
                                  28
                                                                                         38
